DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 10 and 15 are cancelled. Claims 1, 2, 5 and 7 are amended, wherein claim 1 is an independent claim. Claims 1, 2, 4-9 and 11-14 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “manufacturing a tridimensional synthetic porous diamond” as recited in claim 1, because there is no enabling disclosure in the instant specification about how the steps of “a) using a substrate with pores of a defined porosity size to grow a diamond material, forming a unit consisting of the diamond material coated on the substrate, wherein the pores of the substrate are arranged along a surface of the substrate; and b) removing the substrate” can obtain the tridimensional synthetic porous diamond, wherein the tridimensional synthetic porous diamond adopts a geometry with pores of a same shape as the pores of the substrate and the tridimensional synthetic porous diamond is formed entirely of diamond. It is noted that the pores of the substrate 120 are arranged along the surface of the substrate base .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…a substrate with pores of a defined porosity size…the tridimensional synthetic porous diamond adopts a geometry with pores of a same shape as the pores of the substrate …” constitutes an indefinite subject matter. It is not clear what “the tridimensional synthetic porous diamond adopts a geometry with pores of a same shape as the pores of the substrate” means; specifically it is unclear what the term “geometry” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2, 4-9 and 11-14 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While reciting “the substrate is made from a metallic material”, claim 2 does not further limit the parent claim 1. It is noted that parent claim 1 recites/limits some specific metallic material as a material of the substrate. However, the limitation “the substrate is made from a metallic material” recited in claim 2 is potentially comprising any other metallic material. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 20050062389 A, Davidson”) in view of Stephen Cuyler Bates (US 5885541 A, “Bates”).
Regarding claim 1, Davidson (entire document) teaches a process for manufacturing synthetic diamond, the process comprising the steps of using a substrate 10 with pores of a defined cavities 11 (porosity) size to grow a diamond material 20 (0073, fig 1a (6)), forming a unit consisting of the diamond material 20 coated on the substrate 10 (0073, fig 1a (7)), wherein the pores of the substrate are arranged along a surface of the substrate 10 (fig 1a (6)), the coated diamond material 20 adopts geometry with pores (cavity) of a same shape as the pores of the substrate (fig 1a (7)), and etching away (removing) the substrate to create (obtain) a free standing diamond (formed entirely of diamond) having specified geometry and shapes corresponding to the cavity of the substrate (figs 2a, 2b, 11a and 11b, 0122, 0131, 0140 and 0163), wherein a material of the substrate is silicon (0073). Davidson does not explicitly teach that a size of the manufactured tridimensional synthetic porous diamond is in a range of 1 cm to 10 cm. However a bulk porous diamond material having a volume dimension 
Regarding claim 2, Davidson/Bates teaches that the substrate is made of metal (Davidson 0073).
Regarding claims 5 and 6, Davidson/Bates teaches that the pore/cavity can have pre-determined shape including shapes of cylinder, a cross section circular shape or a cross section rectangular shape (Davidson figs 2a, 3a, 4a, 7a and 8a, claims 24 and 27). Also absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see MPEP 2144.04(IV) (B).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I.
Regarding claim 8, Davidson/Bates teaches that the substrate is removed by acidic etching (Davidson 0140).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson/ Bates as applied to claim 1 above, and further in view of Kley (US 20100297391 A1, “Kley”).
Regarding claim 4, Davidson/Bates teaches that that the porous substrate is silicon as addressed above, but does not explicitly teach the substrate being titanium. However it is known in the art that both silicon and titanium can be used as substrate for growing diamond as taught by Kley (0063), e.g., silicon and titanium are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). 
Claims 9, 11 and12  are rejected under 35 U.S.C. 103 as being unpatentable over Davidson/Bates as applied to claim 8 above, and further in view of Kondo et al (JP 2010097914 A, machine translation, “Kondo”) and Anthony et al (US 5869133 A, “Anthony”).
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Davidson/Bates/Kondo/Anthony teaches that the chemical solution comprises hydrochloric acid (hydrogen chloride solution) (Kondo 0052; Anthony col 3 lines 17-42).
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson/ Bates as applied to claim 8 above, further in view of Hayashi et al (US 20060001029 A1, “Hayashi”).
Regarding claim 13, Davidson/Bates teaches the 3D porous diamond being obtained by removing the porous substrate using acid etching (Davidison 0140) as .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson/ Bates as applied to claim 1 above, further in view of Hayashi et al (US 20060001029 A1, “Hayashi”) and Iacovangelo et al (US 5336368 A, “Iacovangelo”).
Regarding claim 14, Davidson/Bates teaches the step of removing the porous substrate to obtain the 3D porous diamond, but does not explicitly teach the removal steps being repeated one or more times to ensure the complete removal of the substrate and the 3D porous diamond is previously washed with water before repeating the removal process. However Hayashi (0064 and 0070) teaches a method of processing diamond material, wherein the obtained diamond after removing a material is washed by water. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Davidson/Bates per teachings Hayashi in order to provide a cleaned diamond material for its further application (Hayashi 0002, 0064 and 0070 Davidson/Bates/Hayashi teaches the substrate removal step and the obtained diamond is washed as just addressed, but does not explicitly teach the removal steps being repeated one or more times to ensure the complete removal of the substrate. However it is a known practice in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant’s arguments that “Davidson describes that the diamond film 20 (equated with the claimed tridimensional synthetic porous diamond) is only “5-10 microns thick” …one skilled in the art would not have been motivated to increase the size of diamond film 20 of Davidson by more than 1,000 times to arrive at a material having a thickness within the claimed range of 1 cm to 10 cm as doing so would increase the size of the microelectronic structures of Davidson by orders of magnitude, thereby significantly hindering capacity and computing capability” have been considered, but not found persuasive. It is firstly noted that “a thickness of 1 cm to 10 cm” of the material is not recited in the instant claims. It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also nowhere in Davidson restricts or limit a size of the diamond material for example the length, width or volume etc. Thus Bates (abstract, col 2 lines 64-67 and col 3 lines 32-35) teaches a bulk porous diamond material having a volume dimension larger than 1 mm with no upper limit on size. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Davidson to manufacture large volume porous diamond, as motivated by Bates, in order to provide the bulk diamond, which has various In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUA QI/Primary Examiner, Art Unit 1714